Title: From Thomas Jefferson to Samuel Williams, 11 June 1822
From: Jefferson, Thomas
To: Williams, Samuel


Sir
Monticello in Virginia
June 11. 22.
Your favor of June 12th was recieved in due time. having occasion now to remit to mr Appleton a further sum of 1305. Dollars I have desired my correspondent in Richmond Colo Bernard Peyton to procure a bill netting that sum in London, made payable to yourself according to his instructions. this sum I have to request you to remit to him with the inclosed letter which informs him of the disposition of the money. a line notifying me when you make the remittance will be thankfully recieved. Accept the assurance of my great respect.Th: Jefferson